DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/08/2021 has been entered. Claim 28 is cancelled. Claims 1-27 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4 and 15 (Z1, Z2, and Z3 are independently chosen from carbon, sulfur, or oxygen), drawn to A compound of formula (I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, a tautomer thereof, a pharmaceutically acceptable salt of any of the foregoing, and/or a deuterated derivative of any of the foregoing; wherein: (i) R0 is chosen from… (ii) R1 is chosen from… (iii) R2 is chosen from… (iv) X1 and X2 are independently chosen from… (v) each of W1 and W2 is independently selected from… (vi) each
    PNG
    media_image2.png
    16
    69
    media_image2.png
    Greyscale
 represents… (vii) each R3 is independently chosen from… (viii) n is an integer… (ix) Z1, Z2, and Z3 are independently chosen from carbon, sulfur, and oxygen (claim 1); and A pharmaceutical composition comprising the compound, tautomer, salt, or deuterated derivative according to claim 1 and at least one pharmaceutically acceptable carrier (claim 15), classified in classes/subclasses, including but not limited to, C07D 497/00	(Heterocyclic compounds containing in the condensed . 
II.	Claims 1-7 and 15 (Z1, Z2, and Z3 are independently chosen from carbon or nitrogen), drawn to A compound of formula (I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, a tautomer thereof, a pharmaceutically acceptable salt of any of the foregoing, and/or a deuterated derivative of any of the foregoing; wherein: (i) R0 is chosen from… (ii) R1 is chosen from… (iii) R2 is chosen from… (iv) X1 and X2 are independently chosen from… (v) each of W1 and W2 is independently selected from… (vi) each
    PNG
    media_image2.png
    16
    69
    media_image2.png
    Greyscale
 represents… (vii) each R3 is independently chosen from… (viii) n is an integer… (ix) Z1, Z2, and Z3 are independently chosen from carbon and nitrogen, wherein when Z1, Z2, and Z3 are carbon or nitrogen, the valences of carbon and nitrogen are completed with hydrogen atoms, halogen, C1-C6 linear, branched, and cyclic alkyl groups, and C1-C6 linear, branched, and cyclic alkoxy groups, wherein the C1-C6 linear, branched, and cyclic alkyl groups and the C1-C6 linear, branched, and cyclic alkoxy groups are optionally substituted with 1-4 substituents independently chosen from halogens, hydroxy groups, and carboxylic acid (claim 1); and A pharmaceutical composition comprising the compound, tautomer, salt, or deuterated derivative according to claim 1 and at least one pharmaceutically acceptable carrier (claim 15), classified in classes/subclasses, including but not limited to, C07D 487/00 (Heterocyclic compounds containing nitrogen atoms as the only ring hetero atoms in the condensed system).
s 8 and 16, drawn to Compound 33 in a substantially crystalline form, wherein the crystalline form is selected from Compound 33 Form A… Compound 33 Potassium Salt Form B, and Compound 33 Potassium Salt Form C (claim 8); and A pharmaceutical composition comprising the substantially crystalline Compound 33 according to claim 8 and at least one pharmaceutically acceptable carrier (claim 16), classified in classes/subclasses, including but not limited to, C07B 2200/13 (Crystalline forms, e.g. polymorphs).
IV.	Claims 9 and 17, drawn to Substantially amorphous Compound 33 (claim 9); and A pharmaceutical composition comprising the substantially amorphous Compound 33 according to claim 9 and at least one pharmaceutically acceptable carrier (claim 17), classified in classes/subclasses, including but not limited to, C08F 291/00 (Macromolecular compounds obtained by polymerising monomers on to macromolecular compounds).
V.	Claims 10-14 and 18, drawn to A solid dispersion comprising substantially amorphous Compound 33 and a polymer (claim 10); Spray-dried neat amorphous Compound 33 (claim 14); and A pharmaceutical composition comprising the spray-dried neat amorphous Compound 33 according to claim 14 and at least one pharmaceutically acceptable carrier (claim 18), classified in classes/subclasses, including but not limited to, A61K 9/1652 (Polysaccharides, e.g. alginate, cellulose derivatives).
VI.	Claim 19, drawn to A method of treating alpha-1 antitrypsin deficiency comprising administering to a patient in need thereof at least one compound chosen from the compounds, tautomers, pharmaceutically acceptable salts, and deuterated derivatives according to claim 1, classified in classes/subclasses, including but not limited to, A61K 2121/00 (Preparations for use in therapy).
.	Claim 20, drawn to A method of treating alpha-1 antitrypsin deficiency comprising administering to a patient in need thereof at the substantially crystalline Compound 33 according to according to claim 8, classified in classes/subclasses, including but not limited to, C07F 9/6561	(containing systems of two or more relevant hetero rings condensed among themselves).
VIII.	Claim 21, drawn to A method of treating alpha-1 antitrypsin deficiency comprising administering to a patient in need thereof the substantially amorphous Compound 33 according to claim 9, classified in classes/subclasses, including but not limited to, C07D 491/18	(Bridged systems).
IX.	Claims 22-27, drawn to A method for preparing the compound 4-[5-(4-fluorophenyl)-6-tetrahydropyran-4-yl-1 H-pyrrolo[2,3-f]indazol-7-yl]benzoic acid (Compound 33), the method comprising: (a) contacting… (d) isolating the compound 4-[5-(4-fluorophenyl)-6-tetrahydropyran-4-yl-1H-pyrrolo[2,3-f]indazol-7-yl]benzoic acid from the mixture from step (c) and drying the material to remove all water content (claim 22), classified in classes/subclasses, including but not limited to, A61K 31/4162 (condensed with heterocyclic ring systems).

Inventions I/II, I/III, I/IV, I/V, I/VII, I/VIII, I/IX, II/III, II/IV, II/V, II/VII, II/VIII, II/IX, III/IV, III/V, III/VI, III/VIII, III/IX, IV/V, IV/VI, IV/VII, IV/IX, V/VI, V/VII, V/VIII, V/IX, VI/VII, VI/VIII, VI/IX, VII/VIII, VII/IX, or VIII/IX are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Inventions I/VI, II/VI, III/VII, IV/VIII, V, and IX are directed to distinct compounds or structures: a tautomer (Z1, Z2, and Z3 are independently chosen from carbon, sulfur, or oxygen), a tautomer (Z1, Z2, and Z3 are independently chosen from carbon or nitrogen), Compound 33 in 

Inventions I/VI, II/VI, III/VII, or IV/VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention VI, VII, or VIII is directed to a generic process comprising administering to a patient and can be practiced with another materially different product, such as alpha-1 antitrypsin protein.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects the Group I invention, Applicant is further required to choose from the following species.
0, RA, RB, R2, R1, X1, X2, W1, W2, R3, and/or n, whichever it is applicable.

If Applicant elects the Group II invention, Applicant is further required to choose from the following species.
(a) One specific compound, recited in claims 1-7, and its corresponding R0, RA, RB, R2, R1, X1, X2, W1, W2, R3, n, Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, Y9, Y10, Y11, Y12, Y13, Y14, Y15, Y16, Y17, Y18, Y19, Y20, and/or Y21, whichever it is applicable.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct R0, R1, or R2 require different fields of search.
The W1 or W2 are structurally and biologically distinct, and require different fields of search. 
The structurally distinct X1 or X2 require different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623